t c memo united_states tax_court angelo f dejoy petitioner v commissioner of internal revenue respondent docket no filed date angelo f dejoy pro_se thomas j kerrigan for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner's federal income taxes additions to tax and accuracy-related_penalties as follows accuracy-related additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after settlement of a number of issues the issues for decision involve a claimed capital_loss for of dollar_figure a claimed capital_loss for of dollar_figure and the late filing additions to tax under sec_6651 for each of the years shown in the schedule above unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in melville new york from to petitioner was the sole shareholder of three s_corporations namely papa angelos home and car audio inc of coram inc car audio papa angelos discount car stereo inc car stereo and mobile audio distributors inc audio distributors in and a downturn in the economy occurred and affected the automobile accessory parts industry in which - - petitioner’s corporations were engaged car audio apparently operated until when it ceased operations car stereo apparently went into involuntary bankruptcy in and apparently by audio distributors had gone out of business in august of petitioner sold a parcel of real_estate that he owned personally located in bayshore new york and petitioner used dollar_figure of the sales proceeds to pay to the state of new york an outstanding sales_tax liability of car stereo the state of new york had previously obtained a judgment against petitioner personally with regard to the outstanding sales_tax liability of car stereo and had filed a judgment lien against the above real_property upon petitioner’s payment of the dollar_figure to new york state the lien on the property was released and petitioner’s personal liability to the state with respect to the outstanding new york state sales_tax liability of car stereo was paid off in early petitioner paid the state of new york a total of dollar_figure in outstanding sales_tax liabilities of car stereo and of car audio also in petitioner paid the united_states a total of approximately dollar_figure in sec_6672 responsible_officer penalties that had been assessed by respondent against petitioner relating to unpaid trust fund federal employment_taxes owed by petitioner’s s_corporations - for and subsequent years the record contains little reliable evidence as to petitioner's tax bases in and the value of petitioner’s stock of each of the s_corporations as of the end of petitioner apparently had received from car stereo and or the other s_corporations dollar_figure in the form of a corporate loan the evidence is unclear as to whether and if so to what extent petitioner ever repaid this purported loan in the late 1980's or early 1990's the accountant who maintained petitioner’s books_and_records and who was to prepare federal_income_tax returns for petitioner personally and for petitioner’s s_corporations closed his accounting practice and disappeared many of the financial records relating to petitioner’s individual federal_income_tax liabilities and relating to petitioner’s s_corporations were never recovered from the accountant also during these years petitioner experienced significant personal and family problems that interfered with petitioner’s ability to timely file his federal_income_tax returns petitioner untimely filed his individual federal_income_tax returns for through on his individual federal_income_tax return petitioner did not reflect the dollar_figure that he paid to the state of new york relating to the outstanding sales_tax liability of car stereo - - petitioner now claims that this dollar_figure should be allowed to him as an additional capital_loss for on his individual federal_income_tax return petitioner did not reflect the dollar_figure that he paid to new york state and to the united_states relating to the sales and employment_tax liabilities of his s_corporations petitioner now claims that this dollar_figure should be allowed to him as an additional capital_loss for the parties now agree that the payments of dollar_figure in and the total of dollar_figure in that petitioner made regarding the delinguent sales and employment_tax liabilities of his s_corporations represent additional capital contributions to petitioner’s s_corporations and an increase in petitioner's bases in his stock of the s_corporations respondent however disallows the claimed capital losses relating thereto on the grounds that petitioner has established neither his bases in nor the worthlessness of his stock in the s_corporations respondent also has imposed the additions to tax under sec_6651 and a with respect to which petitioner contests only the additions to tax under sec_6651 for late filing his tax returns opinion payments made by shareholders on behalf of corporations generally increase the shareholders’ stock bases in the -- - corporations see sec_1012 distributions by s_corporations without accumulated_earnings_and_profits on the other hand decrease the shareholders’ bases in their stock in the corporations see sec_1367 a under sec_165 taxpayers may take deductions for losses sustained in sales or exchanges of capital assets and for worthless securities see sec_165 f and g such losses and deductions are limited however to the extent prescribed by the code taxpayers other than corporations may offset capital_gains by capital losses see sec_1211 capital losses in a given year are limited by the amount of the capital_gains plus dollar_figure see id in addition taxpayers are allowed flow-through losses and deductions in connection with s_corporations only to the extent of their adjusted bases in the s_corporations individual taxpayers may carry over excess capital losses to subsequent years see sec_1212 in this case the evidence does not adequately establish petitioner’s tax bases in or the worthlessness of petitioner’s stock in the s_corporations to entitle petitioner to the losses claimed although the payments petitioner made on behalf of his s_corporations would increase petitioner’s bases in the stock of the s_corporations petitioner has not adequately established his bases in the stock for example petitioner has not established whether the dollar_figure purported corporate loan to petitioner was - ever repaid and whether or not that loan should be treated in substance as a corporate distribution that would have reduced petitioner’s stock bases to zero further aside from his bases in the stock of the s_corporations petitioner has not established the worthlessness of such stock the mere fact that petitioner’s s_corporations had ceased operating and owed outstanding sales and employment_tax liabilities does not necessarily establish the worthlessness of the related corporate stock we conclude that petitioner is not entitled to the claimed capital losses for and with regard to the sec_6651 late filing additions to tax we find petitioner’s testimony credible and persuasive under the facts of this case the disappearance of the accounting firm with many of petitioner’s and the s corporations’ business and financial records and petitioner’s significant personal and family problems constitute reasonable_cause for the untimely filing of petitioner’s federal_income_tax returns for the years in issue we do not sustain respondent’s imposition of the sec_6651 late filing addition_to_tax to reflect the foregoing decision will be entered under rule
